Exhibit 10.7

FIRST AMENDMENT TO INTERCREDITOR AGREEMENT

THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (“this Amendment”) is made and
entered into as of the 3rd day of December, 2012, by and between Federal
Insurance Company, an Indiana corporation (“Federal”); American Home Assurance
Company, National Union Fire Insurance Company of Pittsburgh, Pa., and The
Insurance Company of the State of Pennsylvania (collectively “AIG”); Liberty
Mutual Insurance Company, a Massachusetts company, Liberty Mutual Fire Insurance
Company, and Safeco Insurance Company of America (collectively, “Liberty
Mutual”); and Bank of America, N.A., a national banking association, as Lender
Agent on behalf of the other Lender Parties. All capitalized terms will have the
meaning set forth in this paragraph, the recitals, and Section 1.

WHEREAS, Federal, AIG, Liberty Mutual, and Lender Agent are party to that
certain Intercreditor Agreement dated as of March 14, 2005, as modified by that
certain Joinder Certificate dated as of November 28, 2006, wherein AIG was added
as a Surety, and as further modified by that certain Joinder Certificate dated
March 31, 2009, wherein Liberty Mutual was added as a Surety (collectively “the
Intercreditor Agreement”);

WHEREAS, the Trench Companies are contemporaneously herewith being sold to a
third party;

WHEREAS, in connection with such sale of the Trench Companies, Indemnitors have
requested, and Surety has agreed, subject to certain conditions, to remove and
release the Trench Companies as Principals and Indemnitors under the Surety
Credit Documents; and

WHEREAS, the sale of the Trench Companies requires the amendment and
modification of the Intercreditor Agreement as hereinafter set forth.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Capitalized terms used in this Amendment and not otherwise
defined are used herein as defined in the Intercreditor Agreement.

The definition of “Bonds” in Section 1 of the Intercreditor Agreement is amended
to add the following at the end of such definition: “ ‘Bonds’ will also mean any
surety agreements, undertakings, or instruments of guaranty signed by Surety on
behalf of any of the Trench Companies prior to the Sixth Amendment Effective
Date, exclusive of the Trench Open Bonds.

The definitions of “Indemnitors” and “Principal” in Section 1 of the Indemnity
Agreement are each amended to add the following to each such definition, at the
end of each such definition:

Notwithstanding the foregoing or anything in this Agreement or any other Surety
Credit Document to the contrary, in no event will any of the Trench Companies



--------------------------------------------------------------------------------

be an Indemnitor or Principal for purposes of this Agreement or any other Surety
Credit Document. The exclusion of the Trench Companies as Indemnitors and
Principals for the purposes of this Agreement and each other Surety Credit
Document will not limit the indemnity obligations of any of the Trench Companies
as may be agreed to by any of such Trench Companies in any other agreement
entered into by any of such Trench Companies (other than any Surety Credit
Document).

The definition of “Surety Loss” in Section 1 of the Intercreditor Agreement is
amended to restate subparagraph (a) of said definition (exclusive of items (1) –
(5) thereunder) to read as follows:

all damages, costs, reasonable attorney fees, and liabilities (including all
reasonable expenses incurred in connection therewith) which Surety actually
incurs by reason of (i) executing or procuring the execution of any surety
agreements, undertakings, or instrument of guarantee, or renewal or continuation
thereof, signed by Surety on behalf of (y) any Principal or Island Mechanical,
Hawaii, and (z) if requested by any Indemnitor, any Affiliates and Subsidiaries
of Quanta Services, Inc., (ii) Bonds which may be already or hereafter be
executed on behalf of any Principal and/or any Foreign Subsidiary, or renewal or
continuation thereof, and/or (iii) Bonds that were already executed by Surety
prior to the Sixth Amendment Effective Date on behalf of any of the Trench
Companies, or renewal or continuation thereof, exclusive of the Trench Open
Bonds; or which Surety actually incurs by reason of making any investigation on
account thereof, prosecuting or defending any action in connection therewith,
obtaining a release, recovering, or attempting to recover any salvage in
connection therewith or enforcing by litigation or otherwise any of the
provisions of this Agreement, including, but not limited to:

Section 1 of the Indemnity Agreement is amended to add the following defined
terms in alphabetical order:

“Sixth Amendment Effective Date” means December 3, 2012.

“Trench Companies” means and includes the following: Blair Park Services, LLC, a
Delaware limited liability company; CCLC, Inc., a Delaware corporation; CMI
Services, Inc., a Florida corporation; E A Technical Services, Inc., a Georgia
corporation; Engineering Associates, Inc., a Georgia corporation; Global Enercom
Management, Inc., a Delaware corporation; Golden State Utility Co., a Delaware
corporation; InfraSource Telecommunication Services, LLC, a Delaware limited
liability company; North Sky Communications, Inc., a Delaware corporation;
Parkside Site & Utility Company Corporation, a Delaware corporation; Parkside
Utility Construction Corp., a Delaware corporation; Pauley Construction Inc., an
Arizona corporation; Professional Teleconcepts, Inc., an Illinois corporation;
Professional Teleconcepts, Inc., a New York corporation; Quanta Wireless
Solutions, Inc., a Delaware corporation; Spalj Construction Company, a Delaware
corporation; Tjader, L.L.C., a Delaware limited liability company; Trawick
Construction Company, Inc., a Florida corporation; VCI Construction, Inc., a
Delaware corporation; and VCI Utility Services, Inc., a Delaware corporation.

 

2



--------------------------------------------------------------------------------

“Trench Open Bonds” means and includes all of the surety agreements,
undertakings, or instruments of guaranty listed on the attached Exhibit C, which
were signed by Surety on behalf of any or all or any combination of the Trench
Companies.

2. Exhibit A. Exhibit A to the Intercreditor Agreement is hereby deleted in its
entirety and replaced with Exhibit A to this Amendment.

3. Exhibit C. A new Exhibit C to the Intercreditor Agreement is hereby added in
the form attached as Exhibit C to this Amendment.

4. Notices. Section 10 of the Intercreditor Agreement is hereby amended to
provide that notices to Federal and Liberty Mutual will be directed as follows:

 

Federal:    Federal Insurance Company    15 Mountain View Road    P.O. Box 1615
   Warren, New Jersey 07061-1615    Attn.:    Richard Towle       Warren
Eichhorn       Richard Barnett Liberty Mutual:    Liberty Mutual Insurance
Company    450 Plymouth Road, Suite 400    Plymouth Meeting, PA 19462    Attn:
   Virginia C. Boyle With a copy to:    Manier & Herod    2200 One Nashville
Place    150 4th Avenue North    Nashville, Tennessee 37219    Attn:    Sam H.
Poteet, Jr.       Mary Paty Lynn LeVan

5. Amendment. This Amendment may not be amended or modified except by a writing
signed by or on behalf of each of the parties hereto.

6. Headings. The section headings in this Amendment are included for convenience
of reference only and will not constitute a part of this Amendment for any other
purpose.

7. Governing Law. This Amendment will be governed by and construed and enforced
in accordance with the laws of the State of New York (without giving effect to
its conflict of laws principles).

 

3



--------------------------------------------------------------------------------

8. Entire Agreement. This Amendment, together with the Intercreditor Agreement
represent the entire agreement between the parties hereto concerning the subject
matter hereof, and all oral discussions and prior agreements are merged herein.

9. Severability. Should any provision of this Amendment be invalid or
unenforceable for any reason, the remaining provisions hereof will remain in
full effect.

10. Binding Agreement. This Amendment, and the terms, covenants, and conditions
hereof, will be binding upon the parties hereto and their respective successors
and assigns, and will inure to the benefit of the parties, and their respective
successors and permitted assigns.

11. Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. A facsimile copy or digital/electronic transmission
(e.g., PDF format) of an executed original counterpart of this Amendment shall
have the same force and effect as an executed original counterpart.

12. Effect. Upon the effectiveness of this Amendment, each reference in the
Intercreditor Agreement to “this Agreement,” “hereunder,” or words of like
import will mean and be a reference to the Intercreditor Agreement, as affected
and amended by this Amendment.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

SURETY: FEDERAL INSURANCE COMPANY By:  

/s/ Matthew E. Lubin

Name:   Matthew E. Lubin Title:   Vice President LIBERTY MUTUAL INSURANCE
COMPANY By:  

/s/ Ken Berk

Name:   Ken Berk Title:   Assistant Secretary

 

4



--------------------------------------------------------------------------------

LIBERTY MUTUAL FIRE INSURANCE COMPANY By:  

/s/ Ken Berk

Name:   Ken Berk Title:   Assistant Secretary SAFECO INSURANCE COMPANY OF
AMERICA By:  

/s/ Ken Berk

Name:   Ken Berk Title:   Assistant Secretary AMERICAN HOME ASSURANCE COMPANY

NATIONAL UNION FIRE INSURANCE

COMPANY OF PITTSBURGH, PA.

THE INSURANCE COMPANY OF THE STATE

OF PENNSYLVANIA

By:  

/s/ Kevin M. Maroney

Name:   Kevin M. Maroney Title:   Vice President LENDER AGENT: BANK OF AMERICA,
N.A., as Lender Agent on behalf of Lender Parties By:  

/s/ Alan Tapley

Name:   Alan Tapley Title:   Assistant Vice President

 

5



--------------------------------------------------------------------------------

FEDERAL/QUANTA SERVICES, INC.

LIST OF PRINCIPAL/INDEMNITORS

 

PRINCIPAL

  

JURISDICTION OF

FORMATION

Quanta Services, Inc.    Delaware Allteck Line Contractors (USA), Inc.   
Washington CAN-FER Utility Services, LLC    Delaware Conam Construction Co.   
Texas Croce Electric Company, Inc.    Delaware Crux Subsurface, Inc.    Delaware
Dacon Corporation    Delaware Dashiell Corporation    Delaware Digco Utility
Construction, L.P.    Delaware Dillard Smith Construction Company    Delaware
Energy Construction Services, Inc.    Delaware Five Points Construction Co.   
Texas H. L. Chapman Pipeline Construction, Inc.    Delaware InfraSource, LLC   
Delaware InfraSource Construction, LLC    Delaware InfraSource Construction
Services, LLC    Georgia InfraSource Installation, LLC    Delaware InfraSource
Pipeline Facilities, Inc.    North Carolina InfraSource Transmission Services
Company    Arizona InfraSource Underground Construction, Inc.    Delaware
InfraSource Underground Services Canada, Inc.    Delaware Intermountain
Electric, Inc.    Colorado Irby Construction Company    Mississippi Island
Mechanical Corporation    Hawaii Lindsey Electric, L.P.    Texas Manuel Bros.,
Inc.    Delaware Mears/CPG LLC    Michigan Mears Group, Inc.    Delaware Mejia
Personnel Services, Inc.    Texas M.J. Electric, LLC    Delaware M.J. Electric
California, Inc.    Delaware North Houston Pole Line, L.P.    Texas PAR
Electrical Contractors, Inc.    Missouri Potelco, Inc.    Washington Price
Gregory Construction, Inc.    Delaware Price Gregory International, Inc.   
Delaware Quanta Delaware, Inc.    Delaware Quanta Government Services, Inc.   
Delaware Quanta Government Solutions, Inc.    Delaware Quanta Power Generation,
Inc.    Delaware Quanta Services Management Partnership, L.P.    Texas Quanta
Utility Installation Company, Inc.    Delaware Quanta Utility Services-Gulf
States, Inc.    Delaware Road Bore Corporation    Hawaii Service Electric
Company    Delaware Southwest Trenching Company, Inc.    Texas Sumter Utilities,
Inc.    Delaware Sunesys, LLC    Delaware The Ryan Company, Inc.   
Massachusetts Tom Allen Construction Company    Delaware Underground
Construction Co., Inc.    Delaware Utility Line Management Services, Inc.   
Delaware Winco, Inc.    Oregon

 

EXHIBIT A



--------------------------------------------------------------------------------

TRENCH OPEN BONDS

(See Attached)

 

2